Case 1:20-cv-11306-RWZ Document 24 Filed 12/10/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11306

RITCH DORCE
V.
CHAD F. WOLF, Acting Secretary, Department of Homeland Security

MATTHEW T. ALBENCE, Deputy Director and Senior Official Performing the Duties of
the Director of U.S. Immigration and Customs Enforcement

and
TODD LYONS, Acting Field Office Director, U.S. Immigration and Customs
Enforcement Boston Field Office
MEMORANDUM & ORDER
December 10, 2020
ZOBEL, S.D.J.

Petitioner Ritch Dorce is a civil detainee held at Etowah County Detention Center
(“Etowah” or “ECDC”) in Gadsden, Alabama. He filed suit seeking injunctive and
declaratory relief from defendants’ decision to transfer him from Plymouth County
Correctional Facility (“Plymouth” or “PCCF”) to Etowah, in the midst of the COVID-19
pandemic. The matter is before me on his motion for a preliminary injunction directing

defendants to return him to Massachusetts.’ Docket # 7.

 

' Defendants filed a motion to dismiss (Docket # 21) arguing, inter alia, that this court lacks jurisdiction to
review plaintiff's claims. This opinion addresses the jurisdictional issue. | postpone decision on the
remaining arguments for a later date.

1
Case 1:20-cv-11306-RWZ Document 24 Filed 12/10/20 Page 2 of 4

Defendants argue first that this Court lacks the authority to review petitioner's
claim because section 242 of the Immigration and Nationality Act (INA), 8 U.S.C. §
1252, strips federal courts of jurisdiction to review a broad array of claims made by
noncitizens regarding their immigration proceedings. Indeed, Congress endowed the
Secretary of Homeland Security with unfettered discretion to make “substantive
decisions” regarding “whether aliens can stay in the country.” Kucana v. Holder, 558
U.S. 233, 247-48 (2010). However, plaintiff in this case does not challenge a
discretionary decision concerning his eligibility for removal. He claims instead that the
circumstances of his transfer violated his right to substantive due process under the
Fifth Amendment. Section 1252(a)(2)(B) does not reach this type of collateral
challenge. See Aguilar v. U.S. Immigration & Customs Enft Div. of Dep't of Homeland
Sec., 510 F.3d 1, 20 (1st Cir. 2007) (ruling that section 1252(a)(2)(B)(ii) did not bar
review of a substantive due process claim that was independent of removal
proceedings); see also Jennings v. Rodriguez, 138 S. Ct. 830, 840 (2018) (plurality
opinion) (distinguishing challenges to the fact of detention from claims about inhumane
conditions and ruling that ancillary challenges were not subject to the section 1252(b)(9)
jurisdictional bar). To deny review of defendants’ execution of the decision to transfer
would foreclose a noncitizen’s only means of enforcing his substantive due process
rights. See Aguilar, 510 F.3d at 19.

On the merits, petitioner must demonstrate “(1) a substantial likelihood of
success on the merits; (2) a significant risk of irreparable harm if the injunction is
withheld; (3) a favorable balance of hardships; and (4) a fit (or lack of friction) between

the injunction and the public interest.” Nieves-Marquez v. Puerto Rico, 353 F.3d 108,
Case 1:20-cv-11306-RWZ Document 24 Filed 12/10/20 Page 3 of 4

120 (ist Cir. 2003). To establish a likelihood of success on the merits, he must show
that defendants’ conduct was objectively unreasonable— that it was not rationally
related to a legitimate government objective or that it was excessive in relation to that

purpose. See Bell v. Wolfish, 441 U.S. 520, 538-39 (1979); see also Kingsley v.

 

Hendrickson, 576 U.S. 389, 396-97 (2015). Based on exhibits A, B, C, and F attached
to the complaint, petitioner is likely to succeed in establishing that the risk was “so grave
that it violates contemporary standards of decency to expose anyone unwillingly to such
a risk.” See Banks v. Booth, 459 F. Supp. 143, 153 (D.D.C. 2020) (quoting Helling v.
McKinney, 509 U.S. 25, 36 (1993)). On March 13, 2020, the federal government
declared a national emergency due to the novel coronavirus.? In response, the Centers
for Disease Control urged the public to observe social distancing guidelines and limit
nonessential travel. Nonetheless, between June 9 and June 10, 2020, petitioner made
no fewer than four stops on the journey to ECDC. He was forced to comingle with
detainees from other facilities on the aircraft and during the overnight stay at the LaSalle
ICE Processing Center (LaSalle). He alleges that he had no opportunity to social
distance or to disinfect his surroundings despite foul sanitary conditions at LaSalle and
on the eight-hour van ride to Etowah. He explains that it was “impossible to avoid
coming into contact with other people’s bodily fluids in the van’s bathroom because they
were shackled so tightly.” Compl., Ex. A at 4e. These circumstances substantially
increased petitioner’s risk of COVID-19 exposure. By ICE’s own admission, transfer
“creates a greater risk of detainees being exposed to, or exposing others to, COVID-

19.” Compl., Ex. C at 74. Petitioner points to news reports finding that transfer of ICE

 

? Coronavirus Briefing: What Happened Today, NYTIMES (Mar. 13, 2020),
https:/Avww.nytimes.com/2020/03/13/us/coronavirus-today.html.

3
Case 1:20-cv-11306-RWZ Document 24 Filed 12/10/20 Page 4 of 4

COVID-19 at detention centers throughout the country.> He is thus likely to succeed in
proving that defendants’ actions were objectively unreasonable because defendants
knew or should have known that the transfer posed an excessive risk to his health.

On the non-merits preliminary injunction factors, | conclude that petitioner has
established irreparable harm. See C.G.B. v. Wolf, 464 F. Supp. 3d 174, 217 (D.D.C.
2020) (quoting Elrod v. Burns, 427 U.S. 347, 373) (‘[T]he deprivation of constitutional
rights ‘unquestionably constitutes irreparable injury.”). In addition, the public interest*
weighs in favor of allowing injunctive relief because it is “always in the public interest to
prevent the violation of a party’s constitutional rights.” Melendres v. Arpaio, 695 F.3d
990, 1002 (9th Cir. 2012) (internal citations omitted).

I. Conclusion

ICE has the authority to transfer detainees, but it does not have the power to
endanger them. Petitioner is likely to prove that defendants knowingly exposed him to
an increased risk of contracting COVID-19 when they transferred him out of PCCF. He
is entitled to relief. The parties shall confer and jointly or separately advise the Court of
the terms of resolution by December 21, 2020. If necessary, the Court will schedule a

hearing to consider the parties’ submissions.

December 10, 2020 (2) Zz 4 (

DATE ‘\ RYAW. ZOBEL
UNIT

 

STATES DISTRICT JUDGE

 

3 See, e.g., Fernie Ortiz, Ongoing Transfer of ICE Detainees Leading to COVID-19 Outbreaks,
BORDERREPORT (June 1, 2020), https:/Awww.borderreport.com/health/coronavirus/report-ongoing-
transfer-of-ice-detainees-leading-to-covid-19-outbreaks/; Hamed Aleaziz, ICE Moved Dozens of
Detainees Across the Country During the Coronavirus Pandemic. Now Many Have COVID-19,
BUZZFEED NEWS (Apr. 29, 2020), https://www.buzzfeednews.com/article/hamedaleaziz/ice-immigrant-
transfer-jail-coronavirus.

4 The balance of the equities and the public interest factors “merge when the Government is the party
opposing the preliminary injunction.” See Nken v. Holder, 556 U.S. 418, 435 (2009).

4
